Citation Nr: 1531244	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-14 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as a heart murmur.

2.  Entitlement to a rating in excess of 10 percent for tinea versicolor.

3.  Entitlement to a rating in excess of 30 percent prior to April 1, 2012 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Chapman


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2011 and August 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 30 percent rating, effective September 21, 2010, continued a 10 percent rating for tinea versicolor, and denied service connection for a heart disability, respectively.  In December 2014, the RO granted a higher rating, to 100 percent, for the Veteran's PTSD, effective April 1, 2012.  As this represents a full grant of the higher rating claim for PTSD for the period from April 1, 2012, with respect to the PTSD issue, the Board's decision will be limited to the period prior to April 1, 2012.  In March 2015, the Veteran was scheduled for a Travel Board hearing, but failed to report.  Accordingly, his hearing requested is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he has a heart disability (claimed as a heart murmur) due to service.  He also contends that his PTSD and tinea versicolor disabilities warrant higher ratings.

With regard to the claim for heart murmur, review of the record shows that upon separation from service, the February 1970 examination report documents a heart abnormality, specifically a "systolic ejection murmur at the left sternal border" which was described as "probably functional."  The Board finds that the record is unclear as to whether the Veteran's heart murmur is a congenital disease or congenital defect.  See 38 C.F.R. § 3.303(c); Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (holding that congenital disease, but not defects, may be service connected, although service connection may be granted for additional disability due to disease or injury superimposed upon a congenital defect during service).  Clarification is required.

The Veteran alleges that he sought treatment at VA Medical facilities in Hampton, Virginia; Miami, Florida; Key West, Florida; and Key Largo, Florida.  He has also indicated receiving psychiatric treatment from McGuire Hospital in Richmond, Virginia (and specifically via Dr. Peterson, Dr. Brewer, and other counselors) and from Riverside Hospital in Newport News, Virginia.  Records of such treatment do not appear to be associated with the record and as VA treatment records are constructively of record and such records may be pertinent to the Veteran's claims, efforts to obtain them should be made.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary authorizations from the Veteran, secure for the record copies of any updated or outstanding clinical records of all VA and/or private treatment the Veteran has received regarding his claims on appeal, to specifically include treatment records from the following facilities:

(a)  VAMC Hampton, Virginia (dated from approximately 1970-1973);
(b) VAMC Miami, Florida (dated from approximately 1970-1973);
(c) VAMC Key West, Florida (dated from 1998-1999);
(d)  VAMC Key Largo, Florida (dated from 1998-1999);
(e)  McGuire VAMC, located in Richmond, Virginia (to include records of treatment from Dr. Peterson and Dr. Brewer);
(f)  Riverside Regional Medical Center, located in Newport News, Virginia.

If records from such facilities are unable to be obtained, the record should be documented accordingly.

2.  After any additional records are associated with the claims file, schedule an examination with a medical opinion regarding the etiology of any diagnosed heart disability.  The entire claims file should be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  Based upon a review of the record and clinical findings, the examiner must provide the following opinions:

a) is the Veteran's heart murmur (noted on the February 1970 separation examination report) a congenital defect, congenital disease, or neither?  A defect is defined as a structural or inherent abnormality or condition which is more or less stationary in nature.  A disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown;

b) if the disorder is a congenital defect, then was it subject to a superimposed disease or injury?

c) if the disorder is a congenital disease, then was it aggravated during service, where aggravation means the disease progressed during service at a greater rate than normally expected according to accepted medical authority?

d) if any diagnosed heart disorder, including heart murmur, is not congenital, then is it at least as likely as not that any diagnosed heart disorder had its onset in or was due to active service, to include presumptive exposure to herbicides in Vietnam? 

e) if any diagnosed heart disorder, including heart murmur, is not congenital, then is it at least as likely as not that any diagnosed heart disorder is due to a service-connected disability (PTSD or diabetes mellitus)?  The examiner is asked to consider and discuss as necessary the representative's reference to the Cecil Textbook of Medicine (22nd Edition, 2004), p. 253 (indicating psychosocial factors like anger and anxiety have been associated with the occurrence or recurrence of CVD); the article Post-traumatic Stress Disorder and Cardiovascular Disease, published in the Open Cardiovascular Medicine Journal (2011) (which indicates that people with PTSD have an increased risk for cardiovascular disease); and other internet research indicating that insufficient sleep has been linked to cardiovascular disease.

f) if any diagnosed heart disorder, including heart murmur, is not congenital or due to service or a service-connected disability, then is it at least as likely as not that any diagnosed heart disorder was aggravated (permanently worsened) by a service-connected disability (PTSD or diabetes mellitus)?

3.  Thereafter, review the record and readjudicate the claims on appeal.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




